Citation Nr: 0510093	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  04-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from August 1949 to October 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from  decisions of November 2002 and 
February 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The RO 
denied service connection for bilateral hearing loss 
disability.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
claimant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), the Supplemental Statement of the Case (SSOC) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  In addition, the 
SOC and SSOC's included a summary of the evidence which had 
been obtained and considered.  They also included the 
requirements which must be met to establish the claim.  The 
communications, such as letters dated in July 2002 and July 
2003, provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter adequately advised him to submit any 
relevant evidence he may have.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA letter predated the date of 
the decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case 
although the letter of July 2002 does not contain the 
specific language of the statute, it requested the veteran to 
tell the RO about any additional information or evidence the 
veteran wanted the RO to get, and informed the veteran to 
either send the information regarding the evidence or send 
the evidence itself.  In addition, the letter of July 2003 
requested that the veteran send any other evidence or 
information that would support the claim.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board notes that the veteran's service medical records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC).  The RO contacted NPRC in an 
attempt to locate any available records to include medical 
and personnel records.  Unfortunately, no records were 
available.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The record contains private documents, VA medical records and 
a VA examination report.  There is no indication that there 
is any additional relevant competent evidence to be obtained 
either by the VA or by the veteran, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio, 
16 Vet. App. 183 (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As such, the Board 
finds that the development requirements of the VCAA have also 
been met.  VA has done everything reasonably possible to 
assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

Factual Background

In an April 2002 VA examination report, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
60
65
LEFT
35
40
60
65
85

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 60 percent in the left ear.  
The veteran reported a gradual decrease in hearing over the 
past several years.  He claimed noise exposure only while in 
service.  The examiner noted distortion within the auditory 
system.

In October 2002, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's service medical records 
(SMRs) were unavailable and presumed destroyed by a fire 
there.  

In an NOD of July 2003 the veteran asserted that while 
serving in Korea as an infantry rifleman he handled bazookas 
which exposed him to noise.  In a February 2004 VA 
examination report, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
70
LEFT
30
50
60
60
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  

The examiner commented that the veteran's rather vague 
description and account of his noise exposure during service 
coupled with the relatively brief period of service make it 
more likely than not that his current hearing loss occurred 
following his military service, and that hearing loss is due 
to post-service causes.

In the VA-9 Appeals Form dated in March 2004, the veteran 
again asserted that he carried and shot a bazooka which makes 
very loud noises and in turn affects the hearing.  He stated 
he believed this noise exposure caused his current hearing 
loss.  

In a March 2004 private audiology exam, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
80
100
LEFT
50
60
70
80
100

The results of the speech audiometry are illegible.



Legal Standard

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).
The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno v. Brown, 6 Vet. 
App at 470.  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has a current disability of bilateral 
sensorineural hearing loss.  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  Considering the 
audiological exam showing the highest hearing loss, the 
veteran's auditory threshold for the right and left ear was 
40 decibels or greater at 500, 1000, 2000, 3000, and 4000 
Hertz.

The Board notes that the veteran has asserted that his 
current bilateral hearing loss disability is a result of 
being exposed to loud noises during service while stationed 
in Korea as an infantry rifleman handling and shooting a 
bazooka.  However, there is no competent evidence of a nexus 
between the veteran's service and his current bilateral 
hearing loss.

The competent evidence of record shows that hearing loss was 
first manifested more than a year after service.  In an April 
2002 VA examination the veteran reported a gradual decrease 
over the past several years.  This report was more than 50 
years from the veteran's separation from the service.

In February 2004, the veteran was afforded a VA ear 
examination.  The claims file was reviewed.  The examiner 
issued an opinion stating that "[t]he veteran's rather vague 
description and account of his noise exposure during his 
military service, coupled with the relatively brief period of 
active service make it more likely than not that [the 
veteran's] current hearing loss occurred following his 
military service, and that any hearing loss and/or tinnitus 
is due to post-service causes."  

The veteran has submitted an undated letter from a hearing 
aid specialist which states: "I have reviewed this veteran's 
back ground and find that his hearing loss As [sic] a 
Infantry Bozookaman[sic], is a direct result of his severe 
bilateral conductive nerve deafness."   However, this 
statement is ambiguous at best and makes no clear explanation 
showing noise exposure during service as a cause for the 
veteran's current bilateral hearing loss disability.  
Furthermore it was not rendered by a physician and there is 
no indication that the examiner is a state licensed 
audiologist.  Therefore, the opinion is essentially 
unsupported and has little probative value.  See Bloom v. 
West, 12 Vet. App. 185 (1999).  

The Board finds of more probative value the VA examiner's 
opinion which was rendered after the examiner had reviewed 
the claim file and after examining the veteran's current 
condition.  In the VA examiner's opinion it is "more likely 
than not that [the veteran's] current hearing loss occurred 
following his military service, and that any hearing loss . . 
. is due to post-service causes."

In sum, bilateral hearing loss was not demonstrated during 
service.  From 1951 to 2002, there was no record of 
complaints, findings, treatment, or diagnosis of bilateral 
hearing loss.  Thus, continuity of symptomatology was not 
shown after service.  In April 2002, the initial diagnosis of 
hearing loss disability as contemplated under 38 C.F.R. § 
3.385 was shown.  The competent evidence of record shows that 
current hearing loss disability is not related to service.

Bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The VA examiner's 
opinion is competent.  It is uncontradicted by any other 
competent opinion.  The veteran's assertion of hearing loss 
disability due to in-service noise exposure is not supported 
and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply. 38 
U.S.C.A. § 5107(b) (West 2002). See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


